PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on March 4, 1999, in Levy County Circuit Court case number 94-478-CFA, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. *696R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent him on appeal.
MINER, DAVIS and VAN NORTWICK, JJ., concur.